DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20, filed 6/22/2021, are pending and are currently being examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2021 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biafore, Jr. US Pat. No. 8,701,641.
Biafore teaches:
In Reference to Claim 1
A crossbow (100) comprising: 
a stock (108); 
a bow portion attached to the stock (riser 106 with limbs, cams, and strings);  
a latch (176); 
a trigger (180); and 
a foregrip supported by the stock and arranged to move with respect to the stock between a first position and a second position (foregrip 232 is movable to multiple positions along rail 230, Fig. 2, 25 (1st position), 27 (second position)).  
In Reference to Claim 10
The crossbow of claim 1, the foregrip comprising finger guards (bottom surface 234 provides a guard for the user’s fingers during use).  
In Reference to Claim 11
The crossbow of claim 1, comprising a rear grip (rear pistol grip 196 or butt grip 266).  
In Reference to Claim 12
The crossbow of claim 11, the trigger located between the foregrip and the rear grip (180 situated between 232/196/266).  
In Reference to Claim 13
The crossbow of claim 1, wherein the foregrip is located closer to the trigger in the first position than in the second position (Fig. 25 shows the grip 232 closer to the trigger than Fig. 27).  
In Reference to Claim 14
The crossbow of claim 1, the foregrip moving along a linear path between the first position and the second position (232 moves along linear rail 230).  
In Reference to Claim 15
The crossbow of claim 14, the linear path oriented parallel to a shooting axis of the crossbow (linear rail 230 is parallel to the shooting axis along the bow, Fig. 2).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Biafore as applied to claim 1 above and further in view of Bentley US Pat. No. 7,340,857.
In Reference to Claim 2
Biafore teaches:
The crossbow of claim 1 as rejected above.
Biafore fails to teach:
A biasing member arranged to bias the foregrip to the first position.  
Further, Bentley teaches:
A recoil reducing system (Fig. 20-25) for use with a firing weapon having a stock (128) and a foregrip (cover member 160 with finger guards in sides 163/164 167 inserted into recess 132 in the stock), the foregrip including a biasing member arranged to bias the foregrip to the first position (spring 152 inserted into cavity 146/155 in the stock between the grip and the stock and movable during firing from a first position relative the butt to a second position forward its resting position (the stock moves rearward during firing while grip 160 is held stationary) Col. 6 lines 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Biafore to have included a biasing means between the stock and a movable foregrip in order to allow for the recoil forces (which may cause pain and force on a user) to be reduced on the user during use as taught by Bentley (Col. 1 line 65 – Col. 2 line 3).
In Reference to Claim 3
Biafore as modified by Bentley teaches:
The crossbow of claim 2, the stock comprising a cavity, the biasing member oriented in the cavity (Bentley: spring 152 inserted into cavity 146/155 in the stock between the grip and the stock, Fig. 20-21).  
In Reference to Claim 4
Biafore as modified by Bentley teaches:
The crossbow of claim 3, the stock comprising a seat arranged to engage the biasing member (Bentley: biasing member attached in cutout seat 149 and pin/recess 153/153, Fig. 21).  
In Reference to Claim 5
Biafore as modified by Bentley teaches:
The crossbow of claim 3, comprising a carriage, the foregrip attached to the carriage (Bentley: foregrip 160 has a nut 178 that contacts carriage (roller/lever 147/149) to allow the grip to travel relative the stock).  
In Reference to Claim 6
Biafore as modified by Bentley teaches:
The crossbow of claim 5, the carriage oriented in the cavity (Bentley: 147/149 reside in cavity 146).  
In Reference to Claim 7
Biafore as modified by Bentley teaches:
The crossbow of claim 5, the carriage engaged with the biasing member (147/149 attach to spring 152 via retainer 150).  
In Reference to Claim 8
Biafore as modified by Bentley teaches:
The crossbow of claim 5, the stock comprising a slot, a portion of the carriage oriented in the slot (Bentley: recessed slot 146).  
In Reference to Claim 9
Biafore as modified by Bentley teaches:
The crossbow of claim 8, the carriage moving along a length of the slot as the foregrip moves from the first position to the second position (Bentley: 147/149 move in slot 146 relative the foregrip 160 during firing, Col. 6 lines 1-7).  
Claims 16-20 are rejected under 35 U.S.C. 103a as being unpatentable over Biafore, Jr. US Pat. No. 8,701,641 in view of Bentley US Pat. No. 7,340,857.
In Reference to Claim 16
Biafore teaches:
A crossbow (100) comprising: 
a stock defining a shooting axis (108 with a shooting axis along the top rail of the barrel); 
a bow portion attached to the stock (riser 106 with limbs, cams, and strings);  
a latch (176); 
a trigger (180); and 
a foregrip comprising finger guards, the foregrip supported by the stock and arranged to move with respect to the stock between a first position and a second position, the first position located closer to the trigger than the second position (foregrip 232 is shaped with a bottom surface 234 that acts as a guard for the user’s fingers and is movable to multiple positions along rail 230 from closer to further from a trigger 180, Fig. 2, 25 (1st position), 27 (second position)).  
Biafore fails to teach:
A biasing member arranged to bias the foregrip to the first position.  
Further, Bentley teaches:
A recoil reducing system (Fig. 20-25) for use with a firing weapon having a stock (128) and a foregrip having finger guards (cover member 160 with finger guards 167 inserted into recess 132 in the stock), the foregrip including a biasing member arranged to bias the foregrip to the first position (spring 152 inserted into cavity 146/155 in the stock between the grip and the stock and movable during firing from a first position relative the butt to a second position forward its resting position (the stock moves rearward during firing while grip 160 is held stationary) Col. 6 lines 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Biafore to have included a biasing means between the stock and a movable foregrip in order to allow for the recoil forces (which may cause pain and force on a user) to be reduced on the user during use as taught by Bentley (Col. 1 line 65 – Col. 2 line 3).
In Reference to Claim 17
Biafore as modified by Bentley teaches:
The crossbow of claim 16, the foregrip traveling along a linear path between the first position and the second position (Biafore: 232 moves along linear rail 230).
In Reference to Claim 18
Biafore as modified by Bentley teaches:
The crossbow of claim 17, the linear path oriented parallel to the shooting axis (Biafore: linear rail 230 is parallel to the shooting axis along the bow, Fig. 2).
In Reference to Claim 19
Biafore as modified by Bentley teaches:
The crossbow of claim 16, comprising a carriage arranged to move with respect to the stock, the carriage oriented in the stock, the foregrip attached to the carriage (Bentley: foregrip 160 has a nut 178 that contacts carriage (roller/lever 147/149) to allow the grip to travel relative the stock).  
In Reference to Claim 20
Biafore as modified by Bentley teaches:
The crossbow of claim 19, the stock comprising a slot, a fastener attached to the carriage and the foregrip oriented in the slot (Bentley: slot 146 carries carriage 147/149 therein and contacts fastener 178 of the grip in the slot to allow the foregrip 160 to move relative the stock during firing, Col. 6 lines 1-7).  
Brief Discussion of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Barnett (2016/0195361) teaches a similar crossbow having a foregrip (120)
with a movable end (122) that is linearly movable during use to stabilize a forward foot or other stable
item during firing and includes a bias (spring 144) toward a first position closer to the trigger (Fig. 15) than
a second position (Fig. 12), Bednar (8,220,445) teaches a crossbow having a foregrip with a contact surface and finger guards extending laterally outward from the stock, and Bednar (8,033,275) teaches another similar movable crossbow foregrip.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711